Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 16/855,709 (hereinafter “the reference application”) in view of US 20170284922 (hereinafter “Mermod”).
Claim 2 of the reference patent encompasses the limitations of the present claim 1 except for a computer system comprising a processor, memory to store program instructions and data and accessible by the processor, and program instructions stored in the memory and executable by the processor to control the mechanism configured to move the magnetic device, as recited by Applicant’s claim 1.
However, a computer system with a program for such instructions to move magnetic particles is known in the art as shown by Mermod in paragraph 0132, which discloses that a computer system and software technology allows for implementation of the disclosed methods including to transport or mix fluids with magnetic beads. One skilled in the art would have been motivated to provide a computer and software system in the device of the reference application for performing steps of the disclosed methods since computer and software systems are known in the art for implementing assay steps, as shown by Mermod.
Examiner notes that the term “pre-filled” as recited and disclosed by Applicant is not specifically defined by Applicant. Given the broadest reasonable interpretation “pre-filled” is considered to encompass the claimed invention of claim 1 in the reference application.


Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 16/855,709 (hereinafter “the reference application”) in view of US 20170284922 (hereinafter “Mermod”), as applied to claim 1 above, and further in view of US 20060134713 (hereinafter “Rylatt”) and US 6,649,128 (hereinafter “Meyer”).
The reference application, discussed above, is silent as to a servo motor controlled by the processor and rack and pinion gearing to move the magnetic device.
Claim 2 of the reference patent recites use of magnetic particles. However, while the reference patent is silent as to a magnet being used to manipulate the magnetic particles, it is understood that a magnet is used in order to move or mix the magnetic particles as recited.
Moreover Rylatt teaches that a permanent magnet and electromagnet are alternatives. Rylatt discloses that a permanent magnet can be placed close to the magnetic beads to move and mix the beads (para. 0059). It would have been obvious to one skilled in the art to utilize a permanent magnet that can be moved closer to the magnetic beads of Lee for moving and mixing the beads, since Rylatt teaches that this mechanism is an alternative to an electromagnet.
However, Rylatt is silent as to the mechanism for moving the permanent magnet. More specifically, Rylatt is silent as to the a servo motor and rack and pinion gearing to move the magnetic device.
However a servo motor and rack and pinion are known mechanisms for moving an element, as shown by Meyer (see claim 1 in Meyer), and its use in moving the permanent magnet discussed above would have resulted in a predictable outcome, thus rendering its use obvious.
As to claim 3, see discussion of the permanent magnetic above in claim 2.
As to claims 4-6, Lee discloses circuitry [fluorescence detection unit detecting fluorescence intensities, para. 0012 and 0061, which is understood by one skilled in the art to include circuitry] configured to determine presence of primary antibodies to the pathogen or the pathogen by detecting reaction of the second reagent by determining fluorescence of the fluorescent compound [para. 0048; Examiner notes that the fluorescence detection unit is capable of determining fluorescence from a fluorescent compound that is bound to primary antibodies to a pathogen or the pathogen, where the proper reagents are provided including fluorescent compound that is bound to primary antibodies to a pathogen or pathogen ].
As to claims 7-9, Lee discloses use of a buffer to resuspend the magnetic beads (para. 0046). However Lee is silent as to the source of the buffer. However it is understood that there is a channel for providing the buffer to the magnetic beads, and such channel is equivalent to a reservoir. Examiner also notes that alternatively, providing a reservoir for providing a buffer is results in a predictable outcome and thus involves only routine skills in the art. 
Regarding the claimed second chamber, a portion of the first fluidic channel or a portion of the purification chamber is equivalent to Applicant’s first chamber, and another portion of the first fluidic channel or another portion of the purification chamber is considered to be Applicant’s second chamber. See paragraphs 0011, 0012, 0040 or claim 14 of Lee. Alternatively, providing a second chamber between the first chamber and detection region to receive contents of the first chamber results in a predictable outcome of transporting or containing the reagents in performing any of the various steps, such as mixing, storing, or transporting for further processing or for resuspension or to a waste channel. 
As to claim 8, see Lee’s fluidic channel control unit for example in paragraph 0040.
Regarding the program instruction in claim 9, see discussion of claim 1 above with respect to a computer and software.
 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 17/704,467 (hereinafter “the reference application”) in view of US 20100248258 (herein after “Lee”) and further in view of US 20170284922 (hereinafter “Mermod”).
Claim 1 of the reference patent encompasses the limitations of the present claim 1 except for the antigens being adapted to bind to antibodies raised against a pathogen, and except for a computer system comprising a processor, memory to store program instructions and data and accessible by the processor, and program instructions stored in the memory and executable by the processor to control the mechanism configured to move the magnetic device, as recited by Applicant’s claim 1.
However the reference patent does not disclose that antigens are reactive to a pathogen.
Lee however refers to the desirability of diagnosing diseases such as SARS (severe acute respiratory syndrome) using antibody-antigen binding. Paragraph 0004. It would have been obvious to one skilled in the art to provide in the claims of the reference application antigens that bind to antibodies raised against a pathogen in order to diagnose the disease, as known in the art as exemplified by Lee.
Moreover, a computer system with a program for such instructions to move magnetic particles is known in the art as shown by Mermod in paragraph 0132, which discloses that a computer system and software technology allows for implementation of the disclosed methods including to transport or mix fluids with magnetic beads. One skilled in the art would have been motivated to provide a computer and software system in the device of the reference application for performing steps of the disclosed methods since computer and software systems are known in the art for implementing assay steps, as shown by Mermod.


Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 17/704,467 (hereinafter “the reference application”) in view of US 20100248258 (herein after “Lee”) and 20170284922 (hereinafter “Mermod”), as applied to claim 1 above, and further in view of US 20060134713 (hereinafter “Rylatt”) and US 6,649,128 (hereinafter “Meyer”).
The reference application, discussed above, is silent as to a servo motor controlled by the processor and rack and pinion gearing to move the magnetic device.
Claim 1 of the reference patent recites use of magnetic particles. However, while the reference patent is silent as to a magnet being used to manipulate the magnetic particles, it is understood that a magnet is used in order to move or mix the magnetic particles as recited.
Moreover Rylatt teaches that a permanent magnet and electromagnet are alternatives. Rylatt discloses that a permanent magnet can be placed close to the magnetic beads to move and mix the beads (para. 0059). It would have been obvious to one skilled in the art to utilize a permanent magnet that can be moved closer to the magnetic beads of Lee for moving and mixing the beads, since Rylatt teaches that this mechanism is an alternative to an electromagnet.
However, Rylatt is silent as to the mechanism for moving the permanent magnet. More specifically, Rylatt is silent as to the a servo motor and rack and pinion gearing to move the magnetic device.
However a servo motor and rack and pinion are known mechanisms for moving an element, as shown by Meyer (see claim 1 in Meyer), and its use in moving the permanent magnet discussed above would have resulted in a predictable outcome, thus rendering its use obvious.
As to claim 3, see discussion of the permanent magnetic above in claim 2.
As to claims 4-6, Lee discloses circuitry [fluorescence detection unit detecting fluorescence intensities, para. 0012 and 0061, which is understood by one skilled in the art to include circuitry] configured to determine presence of primary antibodies to the pathogen or the pathogen by detecting reaction of the second reagent by determining fluorescence of the fluorescent compound [para. 0048; Examiner notes that the fluorescence detection unit is capable of determining fluorescence from a fluorescent compound that is bound to primary antibodies to a pathogen or the pathogen, where the proper reagents are provided including fluorescent compound that is bound to primary antibodies to a pathogen or pathogen ].
As to claims 7-9, Lee discloses use of a buffer to resuspend the magnetic beads (para. 0046). However Lee is silent as to the source of the buffer. However it is understood that there is a channel for providing the buffer to the magnetic beads, and such channel is equivalent to a reservoir. Examiner also notes that alternatively, providing a reservoir for providing a buffer is results in a predictable outcome and thus involves only routine skills in the art. 
Regarding the claimed second chamber, a portion of the first fluidic channel or a portion of the purification chamber is equivalent to Applicant’s first chamber, and another portion of the first fluidic channel or another portion of the purification chamber is considered to be Applicant’s second chamber. See paragraphs 0011, 0012, 0040 or claim 14 of Lee. Alternatively, providing a second chamber between the first chamber and detection region to receive contents of the first chamber results in a predictable outcome of transporting or containing the reagents in performing any of the various steps, such as mixing, storing, or transporting for further processing or for resuspension or to a waste channel. 
As to claim 8, see Lee’s fluidic channel control unit for example in paragraph 0040.
Regarding the program instruction in claim 9, see discussion of claim 1 above with respect to a computer and software.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 17/683,924 (hereinafter “the reference application”) in view of US 20100248258 (herein after “Lee”).
Claim 12 of the reference patent encompasses the limitations of the present claim 1 , except that the reference patent does not disclose that antigens are reactive to a pathogen.
Lee however refers to the desirability of diagnosing diseases such as SARS (severe acute respiratory syndrome) using antibody-antigen binding. Paragraph 0004. It would have been obvious to one skilled in the art to provide in the claims of the reference application antigens that bind to antibodies raised against a pathogen in order to diagnose the disease, as known in the art as exemplified by Lee.


Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 17/683,924 (hereinafter “the reference application”) in view of US 20100248258 (herein after “Lee”), as applied to claim 1 above, and further in view of US 20060134713 (hereinafter “Rylatt”) and US 6,649,128 (hereinafter “Meyer”).
The reference application, discussed above, is silent as to a servo motor controlled by the processor and rack and pinion gearing to move the magnetic device.
Claim 2 of the reference patent recites use of magnetic particles. However, while the reference patent is silent as to a magnet being used to manipulate the magnetic particles, it is understood that a magnet is used in order to move or mix the magnetic particles as recited.
Moreover Rylatt teaches that a permanent magnet and electromagnet are alternatives. Rylatt discloses that a permanent magnet can be placed close to the magnetic beads to move and mix the beads (para. 0059). It would have been obvious to one skilled in the art to utilize a permanent magnet that can be moved closer to the magnetic beads of Lee for moving and mixing the beads, since Rylatt teaches that this mechanism is an alternative to an electromagnet.
However, Rylatt is silent as to the mechanism for moving the permanent magnet. More specifically, Rylatt is silent as to the a servo motor and rack and pinion gearing to move the magnetic device.
However a servo motor and rack and pinion are known mechanisms for moving an element, as shown by Meyer (see claim 1 in Meyer), and its use in moving the permanent magnet discussed above would have resulted in a predictable outcome, thus rendering its use obvious.
As to claim 3, see discussion of the permanent magnetic above in claim 2.
As to claims 4-6, Lee discloses circuitry [fluorescence detection unit detecting fluorescence intensities, para. 0012 and 0061, which is understood by one skilled in the art to include circuitry] configured to determine presence of primary antibodies to the pathogen or the pathogen by detecting reaction of the second reagent by determining fluorescence of the fluorescent compound [para. 0048; Examiner notes that the fluorescence detection unit is capable of determining fluorescence from a fluorescent compound that is bound to primary antibodies to a pathogen or the pathogen, where the proper reagents are provided including fluorescent compound that is bound to primary antibodies to a pathogen or pathogen ].
As to claims 7-9, Lee discloses use of a buffer to resuspend the magnetic beads (para. 0046). However Lee is silent as to the source of the buffer. However it is understood that there is a channel for providing the buffer to the magnetic beads, and such channel is equivalent to a reservoir. Examiner also notes that alternatively, providing a reservoir for providing a buffer is results in a predictable outcome and thus involves only routine skills in the art. 
Regarding the claimed second chamber, a portion of the first fluidic channel or a portion of the purification chamber is equivalent to Applicant’s first chamber, and another portion of the first fluidic channel or another portion of the purification chamber is considered to be Applicant’s second chamber. See paragraphs 0011, 0012, 0040 or claim 14 of Lee. Alternatively, providing a second chamber between the first chamber and detection region to receive contents of the first chamber results in a predictable outcome of transporting or containing the reagents in performing any of the various steps, such as mixing, storing, or transporting for further processing or for resuspension or to a waste channel. 
As to claim 8, see Lee’s fluidic channel control unit for example in paragraph 0040.
Regarding the program instruction in claim 9, see discussion of claim 1 above with respect to a computer and software.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 20170284922 (hereinafter “Mermod”).
As to claim 1, Lee discloses the limitations as follows:
a mechanism configured to hold a cartridge configured to receive a test sample [biochip, see para. 0011 or 0012 in Lee], 
the cartridge comprising:
 a first chamber [first fluidic channel, para. 0011, 0012, 0040 or claim 14 of Lee, or alternatively, the purification chamber which receives the sample after attachment to the magnetic beads, para. 0040] configured to receive the test sample,
the first chamber filled before use of the cartridge in the device for detecting primary antibodies with micromagnetic particles having antigens adapted to bind to antibodies raised against the pathogen immobilized on the micromagnetic particles [see magnetic particles and capture antibody binding the target, para. 0011, 0012, 0013, 0040, or claim 14]. 
Examiner notes that the limitations “filled before use of the cartridge in the device” encompasses Lee’s disclosure of the magnetic particles in the mixing chamber or storage chamber as shown in para. 0013 for example, since the chamber [channel] is filled with the reagents before they are used. Applicant’s limitations encompass Lee’s disclosure also because Applicant’s claim 1 is directed to a device (as opposed to a method), and therefore the limitations “filled before use of the cartridge in the device” is interpreted to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of being filled before use of the cartridge in the device.
Also regarding Applicant’s claim 1, Lee also discloses a first reservoir filled before use of the cartridge in the device for detecting primary antibodies with secondary antibodies labeled with a fluorescent compound reactive to the presence of the pathogen [see antibody labeled with fluorescent molecule in the mixing chamber or storage chamber, paras. 0011, 0012, 0040, or claim 14] [see especially paragraph 0040 disclosing that if a fluorescent antibody binds to the target, a bound form of magnetic bead-capture antibody-target-fluorescent antibody complex will be formed]. 
Regarding Applicant’s recitation of a first reservoir pre-filled with the labeled secondary antibodies, the limitations “filled before use of the cartridge in the device” encompasses Lee’s disclosure of the mixing chamber or storage chamber as shown in para. 0013 for example since the chamber [channel] is filled with the reagents before they are used. Applicant’s limitations encompass Lee’s disclosure also because Applicant’s claim 1 is directed to a device (as opposed to a method), and therefore the limitations “filled before use of the cartridge in the device” is interpreted to be a recitation of intended use. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of being filled before use of the cartridge in the device.
Also regarding Applicant’s claim 1, Lee discloses a detection area. See paragraph 0010 disclosing a fluorescence detection area.
Lee also discloses a mechanism configured to move a magnetic device relative to the cartridge (see paragraph 0040 disclosing a magnetic field generating unit 50 to generate a magnetic field.) Examiner notes that the beads of Lee are equivalent to Applicant’s magnetic device, which is consistent with Applicants disclosure in paragraph 0040. 
Lee further teaches a mechanism configured to move the secondary antibodies from the first reservoir to the first chamber. See Lee’s fluidic channel control unit in paragraph 0040.
Examiner notes that “a mechanism configured to move a magnetic device relative to the cartridge” and “a mechanism configured to move the secondary antibodies from the first reservoir to the first chamber” are interpreted to invoke 35 USC 112(f) since they do not recite structure. Thus, the first apparatus and second apparatus are interpreted to compass what Applicant discloses and their equivalences. 
Also regarding claim 1 with respect to the steps executed by the processor, Lee teaches mixing of the antigens immobilized on the particles to antibodies, and mixing the particles with the secondary antibodies from the first reservoir in the first chamber, and moving the particles to the detection region, as recited by Applicant (see discussion above regarding mixing and detecting).
However, Lee is silent as to a computer system comprising a processor, memory to store program instructions and data and accessible by the processor, and program instructions stored in the memory and executable by the processor to control the mechanism configured to move the magnetic device, as recited by Applicant’s claim 1.
However, a computer system with a program for such instructions to move magnetic particles is known in the art as shown by Mermod in paragraph 0132, which discloses that a computer system and software technology allows for implementation of the disclosed methods including to transport or mix fluids with magnetic beads. One skilled in the art would have been motivated to provide a computer and software system in the Lee device for performing steps of the disclosed methods since computer and software systems are known in the art for implementing assay steps, as shown by Mermod.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 20170284922 (hereinafter “Mermod”), as applied to claim 1 above, and further in view of US 20060134713 (hereinafter “Rylatt”) and US 6,649,128 (hereinafter “Meyer”).  
Lee and Mermod, discussed above, is silent as to a servo motor controlled by the processor and rack and pinion gearing to move the magnetic device.
Lee teaches switching on a magnetic field generating unit 50 to generate a magnetic field to control the magnetic beads (para. 0012, and 0040). Examiner notes that the Lee magnetic field generating unit is understood to be an electromagnet.
However, Lee is silent as to moving a permanent magnet to generate a magnetic field to control the magnetic beads, as an alternative to the magnetic field generating unit.
Rylatt however teaches that a permanent magnet and electromagnet are alternatives. Rylatt discloses that a permanent magnet can be placed close to the magnetic beads to move and mix the beads (para. 0059). It would have been obvious to one skilled in the art to utilize a permanent magnet that can be moved closer to the magnetic beads of Lee for moving and mixing the beads, since Rylatt teaches that this mechanism is an alternative to an electromagnet.
However, Rylatt is silent as to the mechanism for moving the permanent magnet. More specifically, Rylatt is silent as to the a servo motor and rack and pinion gearing to move the magnetic device.
However a servo motor and rack and pinion are known mechanisms for moving an element, as shown by Meyer (see claim 1 in Meyer), and its use in moving the permanent magnet discussed above would have resulted in a predictable outcome, thus rendering its use obvious.
As to claim 3, see discussion of the permanent magnetic above in claim 2.
As to claims 4-6, Lee discloses circuitry [fluorescence detection unit detecting fluorescence intensities, para. 0012 and 0061, which is understood by one skilled in the art to include circuitry] configured to determine presence of primary antibodies to the pathogen or the pathogen by detecting reaction of the second reagent by determining fluorescence of the fluorescent compound [para. 0048; Examiner notes that the fluorescence detection unit is capable of determining fluorescence from a fluorescent compound that is bound to primary antibodies to a pathogen or the pathogen, where the proper reagents are provided including fluorescent compound that is bound to primary antibodies to a pathogen or pathogen ].
As to claims 7-9, Lee discloses use of a buffer to resuspend the magnetic beads (para. 0046). However Lee is silent as to the source of the buffer. However it is understood that there is a channel for providing the buffer to the magnetic beads, and such channel is equivalent to a reservoir. Examiner also notes that alternatively, providing a reservoir for providing a buffer is results in a predictable outcome and thus involves only routine skills in the art. 
Regarding the claimed second chamber, a portion of the first fluidic channel or a portion of the purification chamber is equivalent to Applicant’s first chamber, and another portion of the first fluidic channel or another portion of the purification chamber is considered to be Applicant’s second chamber. See paragraphs 0011, 0012, 0040 or claim 14 of Lee. Alternatively, providing a second chamber between the first chamber and detection region to receive contents of the first chamber results in a predictable outcome of transporting or containing the reagents in performing any of the various steps, such as mixing, storing, or transporting for further processing or for resuspension or to a waste channel. 
As to claim 8, see Lee’s fluidic channel control unit for example in paragraph 0040.
Regarding the program instruction in claim 9, see discussion of claim 1 above with respect to a computer and software.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant has amended claim 1 to recite “filled before use of the cartridge in the device” with respect to the particles and secondary antibodies. These limitations do not overcome the cited prior art for the reasons set forth above.
As mentioned above, the limitations “filled before use of the cartridge in the device” encompasses Lee’s disclosure of the magnetic particles in the mixing chamber or storage chamber as shown in para. 0013 for example, since the chamber [channel] is filled with the reagents before they are used. Applicant’s limitations encompass Lee’s disclosure also because Applicant’s claim 1 is directed to a device (as opposed to a method), and therefore the limitations “filled before use of the cartridge in the device” is interpreted to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art structure is capable of being filled before use of the cartridge in the device.
Examiner also notes that prefilled chambers are generally known in the art (see cited references below.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030219713 (discloses prefilled chambers prior to use, see paras. 0045, 0052, 0084).
US 20150132776 (discloses prefilled microfluidic chamber blister, see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ann Montgomery/Primary Examiner, Art Unit 1678